DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are pending:
		Claims 1-6 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201911154676.5, filed on 11/22/2019.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “wherein” in line 2, this limitation is repeated twice, consider omitting the repeated term.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
Claim 1 recites “the ozone output of the recycle reactor is adjusted” in lines 9-10. It is not clear how the ozone output of the recycle reactor is adjusted when ozone is introduced in the recycle reactor? The specification shows that the ozone output is from the ozone generator which is the ozone input of the recycle reactor (see Applicant’s Figure 1). In interest of advancing prosecution, it is interpreted that the ozone output is the input of the recycle reactor. 
Claim 1 recites “the sponge carrier is uniformly fluidized under the action of ozone” in lines 11-12. It is not clear what is required to be “uniformly fluidized” and the specification does not provide clarification. In interest of advancing prosecution, it is interpreted that the limitation is met as long as the carrier is fluidized under the action of ozone. 
Claim 3 recites “wet density of about (0.89-0.90)/cm3” in line 4. The units are not consistent with density therefore it is not clear what is required by the claims. In interest of advancing prosecution, it is interpreted that claim requires a wet density of (0.89-0.90)g/cm3 since g/cm3 is known in the art for density. 
Claim 4 recites “the sponge carrier that is attached and grown with a biofilm is prepared by the following method…” in lines 2-12. It is not clear how the method of claim 4 further limits the method of treating wastewater since the method is directed to preparing the carrier in a complete-mix continuous-flow recycle reactor or is a product-by-process limitation. The claim is further indefinite because it is not clear if the complete-mix continuous-flow recycle reactor is the same as the recycle reactor or a different reactor. In interest of advancing prosecution, it is interpreted that the limitation is directed to a product-by-process limitation.  
Claim 6 recites “ozone is introduced at an amount of about 40 mg/(Lxh) to about 100 mg/(Lxh)” in lines 2-3. The units are not consistent with the amount (concentration) therefore it is not what is required by the claims. In interest of advancing prosecution, it is interpreted that claim requires an amount of about 40mg/L to about 100 mg/L since mg/L is known in the art for amount (concentration). 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is directed to treating wastewater using a carrier in a recycle reactor however claim 4 is directed to a process of making the carrier which is cultivated in a complete-mix continuous-flow recycle reactor which does not further limit treating wastewater in the recycle reactor of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104591377) in view of Conrad (USPN 6,517,731) in view of Kubota (US 2019/0092662) and further in view of Gondal (US 2016/0355409).
	Regarding claim 1, Li teaches organic (degrade refractory organic matter) (see pg. 4) industrial tailwater treatment method (method for treating wastewater) (see pg. 4) based on simultaneous (both ozone treatment and biological treatment are performed in the reactor therefore simultaneous) combination of ozonation (treating wastewater using ozone) (see pg. 4) and biodegradation (SCOB) (biodegradability) (see pg. 4), comprising the steps of: placing a sponge (zeolite will act as a sponge since it is adsorbent by evidence of Gondal; Gondal, see claim 17) carrier (zeolite) (see pg. 6) that is internally attached and grown (the biofilm will be internally attached and grown due to the adsorbent and porous nature of the zeolite) with a biofilm (zeolite is also a carrier of biofilm) (see pg. 6) in a recycle reactor; an ozone generator (Fig. 1, ozone generator 6, see pg. 7) to generate ozone; and introducing the ozone into the recycle reactor (see Fig. 1); wherein, during the process, the sponge carrier is under the action of the 
	Li does not teach (1) using an air pump to introduce air into the ozone generator to generate ozone and (2) the ozone output (input) of the recycle reactor is adjusted through a flow meter and an ozone generator adjustment knob and (3) that the carrier is fluidized. 
	In a related field of endeavor, Conrad teaches an ozonation process (see Entire Abstract) comprising using an air pump (air pump 14) (see C4/L20-26) (see Fig. 1) to introduce air into an ozone generator (ozone generator 16) (see C4/L20-26) (see Fig. 1) to generate ozone (air pump is upstream ozone generator) (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ozone generator of Li by incorporating an air pump upstream ozone 
	The combination of references does not teach (2) and (3). 
	In a related field of endeavor, Kubota teaches wastewater treatment device and method (see Entire Abstract) comprising the ozone output (input) of the recycle reactor is adjusted through a flow meter (flow meter S2) (see ¶46 and Fig. 2) and an ozone generator adjustment knob (flow rate control valve V3) (see ¶46 and Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ozone supply line of Li by incorporating the ozone flow meter and ozone flow control valve of Kubota because the flow meter and control valve provide the benefit of adjusting to a desired flow rate (Kubota, see ¶46) and providing a desirable amount of ozone for water quality (Kubota, see ¶18) which is desirable in Li for treating wastewater (Li, see pg. 4). 
	In a related field of endeavor, Gondal teaches a method of disinfecting a fluid (see Entire Abstract) comprising a fluidized reactor having further comprising at least  zeolite (see claim 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the zeolite (in the fluidized reactor) of Gondal with the zeolite (carrier) of Li because it is the simple substation of one known zeolite means with another known zeolite means obviously resulting in a suitable adsorbent for a fluidized reactor with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104591377) in view of Conrad (USPN 6,517,731) in view of Kubota (US 2019/0092662) in view of Gondal (US 2016/0355409) in view of Takai (JP 2018192407) and further in view of Shi (CN 107151058).
	Regarding claim 2, Li, Conrad, Kubota and Gondal teach the organic industrial tailwater treatment method based on SCOB according to claim 1.
	The combination of references does not teach wherein, (1) the sponge carrier is a polyurethane sponge, and the polyurethane sponge has a porous honeycomb structure; that (2) said sponge has a pore size of 0.1 mm to 0.3 mm and a porosity of about 85% to 90%.
	In a related field of endeavor, Takai teaches a water treatment system (see Entire Abstract) wherein, the sponge carrier is a polyurethane sponge (polyurethane sponge) (Takai, see pg. 3), and the polyurethane sponge has a porous honeycomb structure (porous sponge) (Takai, see pg. 3) (honeycomb is inherent to a porous structure since a porous structure will have many holes); that said sponge has a pore size of 0.1 mm to 0.3 mm and a porosity of about 85% to 90%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the zeolite (carrier) of Li with the porous polyurethane flowable sponge carrier of Takai because it beneficial for processing performance (Takai, see pg. 3) which is desirable in Li for treating wastewater (Li, see pg. 4). 
	The combination of references does not teach (2).
	In a related field of endeavor, Shi teaches a porous microorganism carrier (see Entire Abstract) comprising a carrier having a porosity of 70-95% (see pg. 3) and micropores 0.2-2 mm in diameter (see pg. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the porosity and pore diameter of Li (as modified by Takai) by selecting a porosity and pore diameter within the claimed range as disclosed by Shi because the selection of overlapping ranges of obviousness. Absent any additional and more specific information in the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104591377) in view of Conrad (USPN 6,517,731) in view of Kubota (US 2019/0092662) in view of Gondal (US 2016/0355409) in view of Xu (CN 109748468) and further in view of Kim (KR 100823149).
	Regarding claim 3, Li, Conrad, Kubota and Gondal teach the organic industrial tailwater treatment method based on SCOB according to claim 1.
	The combination of references does not teach wherein, the polyurethane sponge is a cube said cube length is 2-3 mm and that said polyurethane sponge has a wet density of about (0.89-0.90)/cm3 (g/cm3).
	In a related field of endeavor, Xu teaches a method for biological treatment of organic wastewater (see Entire Abstract) comprising a polyurethane sponge that has a wet density of about (0.89-0.90)/cm3 (g/cm3) (0.8-1.8 g/cm3) (see pg. 3); and a polyurethane sponge or foam cube structure (see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the zeolite (carrier) of Li with the biofilm photocatalytic carrier (polyurethane sponge or foam) of Xu because it provides the benefit of rapid and efficient degradation of organic matter (Xu, see pg. 4).
	The combination of references does not tech that said cube length is 2-3 mm. 
	In a related field of endeavor, Kim teaches a bio-film reactor for wastewater treatment (see Entire Abstract) comprising a polyurethane foam carrier having a width, length and height of 3 mm (see pg. 3) which is desirable in Li for treating wastewater (Li, see pg. 4).
	While the combination of references does not teach a size of 2-3 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier size of Li (as modified by Xu) by selecting an end-point range as disclosed by Kim .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104591377) in view of Conrad (USPN 6,517,731) in view of Kubota (US 2019/0092662) in view of Gondal (US 2016/0355409) and further in view of Kumar (US 2014/0144838).
	Regarding claim 4, Li, Conrad, Kubota and Gondal teach the organic industrial tailwater treatment method based on 2 SCOB according to claim 1.
	The combination of references does not teach wherein, the sponge carrier that is attached and grown with a biofilm is prepared by the following method: taking sludge from an aerobic tank of a sewage treatment plant, and subjecting the sludge to static settling for 1 h to 3 h for separating; removing a resulting supernatant, and conducting aeration for 1 d to 3 d to activate the sludge; soaking a sponge carrier in activated sludge, stirring appropriately, and continuously aerating for 1 d to 3 d to allow the pores and framework of the sponge carrier to fully adsorb the activated sludge; transferring the sponge carrier with the activated sludge adsorbed to a complete-mix continuous-flow recycle reactor for further cultivation, and supplementing a specified amount of the to-be-treated industrial wastewater as a nutrient to enable COD:N:P = 100:(5-10):(1-5); and cultivating for 7 d to 10 d.
	In a related field of endeavor, Kumar teaches bio-augmentation composition and use thereof (see Entire Abstract) comprising the steps of a) preparing a microbial consortium wherein microorganism are absorbed on a biodegradable carrier (see ¶56) and b) subjecting the microbial consortium to wastewater (see ¶57). Kumar further teaches first growing microbe in a conventional manner, after sufficient growth in a mixed culture exhibits successful growth then it is transferred to a bioreactor containing a nutrient solution (see ¶63). 
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104591377) in view of Conrad (USPN 6,517,731) in view of Kubota (US 2019/0092662) in view of Gondal (US 2016/0355409) in view of Fan (CN107298483A) and further in view of Zhou (CN 105850838). 
	Regarding claim 5, Li, Conrad, Kubota and Gondal teach the organic industrial tailwater treatment method based on SCOB according to claim 1, an aerator (ozone supply line from ozone generator 7 to reactor 3) (Li, see Fig. 1) is installed on the recycle reactor to introduce ozone into the reactor, which in turn promotes the continuous fluidization of the sponge carrier in the reactor (continuous) (Li, see pg. 6) (the combination of Li and Gondal teaches continuous fluidization); a ramp (sloped bottom) (Li, see Fig. 1) at the bottom and the ramp can provide a shearing force to allow the sponge carrier to be better fluidized in the reactor and avoid accumulation of sponge carriers at the bottom of the reactor (the structure will inherently provide the function of a shearing force and avoiding accumulation, see explanation below).
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	The combination of references does not explicitly teach that said recycle reactor has a height of about 180 mm, an outer diameter of about 80 mm, an inner diameter of about 70 mm. 
	 The combination of references does not teach the recycle reactor is made of polymethyl methacrylate (PMMA); and that said ramp is about 60 degrees.
	In a related field of endeavor, Fan teaches a method for treating oil-containing wastewater (see Entire Abstract) comprising a bioreactor having a shell made of polymethyl methacrylate (PMMA) (see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed reactor material of Li with the polymethyl methacrylate (PMMA) material of Fan because it is the simple substitution of one known material means with another known PMMA means obviously resulting a suitable material for bioreactor (both Li and Fan teach bioreactors) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	The combination of references does not teach that said ramp is about 60 degrees. 
	In a related field of endeavor, Zhou teaches a biological purification pond (see Entire Abstract) wherein a wall extending to the bottom has an inclination angle is set to 45-60° (see pg. 4).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angle of the ramp (sloped bottom) of Li by selecting an angle of about 60 degrees as disclosed by Zhou because the selection of overlapping ranges of obviousness. Absent any additional and more specific information in the prior art, a prima facie .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104591377) in view of Conrad (USPN 6,517,731) in view of Kubota (US 2019/0092662) in view of Gondal (US 2016/0355409) and further in view of Cao (US 2019/0112211).
	Regarding claim 6, Li, Conrad, Kubota and Gondal teach the organic industrial tailwater treatment method based on SCOB according to claim 1.
	The combination of references does not teach wherein, the ozone is introduced at an amount of about 40 mg/(L-h) (mg/L) to about 100 mg/(L-h) (mg/L).
	In a related field of endeavor, Cao teaches a method photocatalytic ozonation treatment of wastewater (see ¶29) wherein the amount of ozone 20-150 mg/L (see ¶29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ozone amount of Li (as modified by Conrad and Kubota) by selecting an ozone amount within the claimed range as disclosed by Cao because the selection of overlapping ranges of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778